DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanson et al. (“Effect of aluminum substitution and rare-earth content on the structure of R2(Fe1-xAlx)17 (R=Tb, Dy, Ho, Er) phases”).
Regarding claim 1, Yanson et al. discloses a iron-aluminum-terbium based magnetic alloy material of Tb2Fe17-xAlx (see abstract, Fig. 2a), which has a total of 100% of three elements of iron (Fe), aluminum (Al) and terbium (Tb).
Regarding claim 2, Yanson et al. discloses a magnetic alloy material as in claim 1 above, wherein Yanson et al. discloses a composition ratio of aluminum is equal to or more than 20 atomic percent and equal to or less than 35 atomic percent in three elements of iron, aluminum, and terbium (see the data points between 20-35 at% Al in Fig. 2(a))
Regarding claim 3, Yanson et al. discloses a magnetic alloy material as in claim 1 above, wherein Yanson et al. discloses a composition ratio of terbium is 9.5 at%, 10.5at% and 11.5at% which are right within the claimed range of equal to or more than 5 atomic percent and equal to or less than 20 atomic percent in three elements of iron, aluminum, and terbium.

Regarding claim 4, Yanson et al. discloses a magnetic alloy material as in claim 1 above, wherein Yanson et al. discloses when Tb content is 10.5at%, the content of Al is 20.5-22.5 at% and more specifically 22.5 at% (see “3.1. Tb-Fe-Al system” and data points in Fig. 2(a)); when the Tb content is 11.5 at%, the content of Al is 0-43.5 at% and more specifically 23 at% (see “3.1. Tb-Fe-Al system” and data points in Fig. 2(a)). As such, Yanson et al. discloses the composition ratio of iron, aluminum, and terbium is to be 67(or 100-22.5-10.5):22.5:10.5 and 65.5 (or 100-23-11.5):23:11.5, which are 6:2:1 in the simplified and rounded form. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yanson et al. as applied to claim 1 above, in view of Ishida et al. (US 2015/0380630).
Regarding claim 5, Yanson et al. discloses a ferromagnetic alloy material as in claim 1 above.
Yanson et al. does not explicitly disclose using the ferromagnetic alloy in a thermoelectric conversion element such that the thermoelectric conversion element comprises a power generation body including the magnetic alloy material, wherein the power generation body has a plate-like shape including two main surfaces facing each other, and the magnetic alloy material is magnetized in an in-plane direction of the two main surfaces.
Ishida et al. discloses a thermoelectric conversion element (fig. 9) comprising a power generation body (see magnetic body in fig. 9) including magnetic material, wherein the power generation body (or magnetic body) has a plate-like shape including two main surfaces facing each other and the magnetic material is magnetized in an in-plane direction of the two main surfaces (see fig. 9). Ishida et al. also teaches using ferromagnetic for the magnetic material (see [0049]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the ferromagnetic alloy material of Yanson et al. as the magnetic material included in the power generation body (or magnetic body) having a plate-like shape of the thermoelectric conversion element operating with magnetization in an in-plane direction as taught by Ishida et al.; because Ishida et al. explicitly teaches using ferromagnetic material (see [0049] of Ishida et al.), and Yanson et al. teaches such iron-aluminum-terbium magnetic alloy materials allows a crystal structure to be stabilized, decreases the annealing temperature, and allows the  assignment of ferromagnetic properties and their optimization (see Introduction of Yanson et al.). 

Regarding claim 6, Yanson et al. discloses a ferromagnetic alloy material as in claim 1 above.
Yanson et al. does not disclose using the magnetic alloy material in a thermoelectric conversion element that comprises a power generation body having a structure in which a first magnetic layer including the magnetic alloy material and a second magnetic layer in which a spin Seebeck effect appears by application of a temperature gradient are laminated.
Ishida et al. discloses a thermoelectric conversion element (fig. 9) comprising a power generation body structure including a magnetic body layer (see magnetic body layer) and an electromotive body layer in which a spin Seebeck effect appears by application of a temperature gradient are laminated (see fig. 9), wherein ferromagnetic material is used for the magnetic body (see [0049]) and materials having magnetic property such as nickel (Ni) or iron (Fe) is used for the electromotive body ([0032]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the ferromagnetic alloy material of Yanson et al. for the magnetic body layer in the thermoelectric conversion element taught by Ishida et al. such that the thermoelectric conversion element comprising a structure of a first magnetic layer of the magnetic alloy material of Yanson et al. and a second magnetic layer, e.g. Ni and Fe, in which a spin Seebeck effect appears by application of a temperature gradient; because Ishida et al. explicitly teaches using ferromagnetic material for the thermoelectric conversion element (see [0049] of Ishida et al.), and Yanson et al. teaches such iron-aluminum-terbium magnetic alloy materials allows a crystal structure to be stabilized, decreases the annealing temperature, and allow the assignment of ferromagnetic properties and their optimization (see Introduction of Yanson et al.). 

Regarding claim 7, Yanson et al. discloses a ferromagnetic alloy material as in claim 1 above.
Yanson et al. does not disclose using the magnetic alloy material in a thermoelectric conversion element comprising a magnetic particle that is dispersed inside the magnetic network and in which a spin Seebeck effect appears by application of a temperature gradient.
Ishida et al. discloses a thermoelectric conversion element comprising a power generation body formed of a magnetic network (fig. 4) including a magnetic particle (110) that is dispersed inside the magnetic network and in which a spin Seebeck effect appears by application of a temperature gradient (see fig. 4, also see fig. 9 for the operation of the thermoelectric conversion element using magnetic material). Ishida et al. teaches using ferromagnetic material for the magnetic particle (see [0049]). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the ferromagnetic alloy material of Yanson et al. in the thermoelectric conversion element including a magnetic particle that is dispersed inside the magnetic network of Ishida et al.; because Ishida et al. teaches using ferromagnetic in the thermoelectric conversion element having the magnetic network (see [0049] of Ishida et al.), and Yanson et al. teaches such iron-aluminum-terbium magnetic alloy materials allows a crystal structure to be stabilized, decreases the annealing temperature, and allow the assignment of ferromagnetic properties and their optimization (see Introduction of Yanson et al.).
Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yanson et al. as applied to claim 1 above, in view of Iwasaki et al. (WO 2018/105601 having an English equivalence of US 2020/0194651).
Regarding claims 8-10, Yanson et al. discloses a magnetic alloy material as in claim 1 above.
Yanson et al. does not disclose using the magnetic alloy material in a thermoelectric conversion module that comprises a power generation body of the magnetic alloy material having a pipe structure and at least two electrode terminals disposed at an interval along a pipe axial direction on an outer surface of the power generation body having the pipe structure, wherein the power generation body having the pipe structure is magnetized in a circumferential direction centered on a pipe axis.
Iwasaki et al. discloses a thermoelectric conversion module (fig. 1 and figs. 2A-2C, also see figs. 3-11) comprising a power generation body (2 of fig. 1 or 203 of figs. 2A-2C) of magnetic material having a pipe structure (see fig. 1 and 2B-C) and at least two electrode terminals (204 and 205, figs. 2A-C) disposed at an interval along a pipe axial direction on an outer surface of the power generation body having the pipe structure (see figs. 2A-C), wherein the power generation body having the pipe structure is magnetized in a circumferential direction centered on a pipe axis (see figs. 2B-C, [0046-0061], fig. 5 and [0071]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the magnetic alloy material taught by Yanson et al. as the magnetic material in the thermoelectric conversion module comprising a power generation body having a pipe structure and at least two electrode terminals as taught by Iwasaki et al., because Iwasaki et al. teaches such thermoelectric conversion module would efficiently perform power generation based on thermal energy while maintaining reliability without complicating a configuration (see [0019]), and Yanson et al. teaches such iron-aluminum-terbium magnetic alloy materials allows a crystal structure to be stabilized, decreases the annealing temperature, and allow the assignment of ferromagnetic properties and their optimization (see Introduction of Yanson et al.).
Alternatively, claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 2015/0380630) in view of Yanson et al.
Regarding claims 5-7, Ishida et al. discloses a thermoelectric conversion element (fig. 9) comprising a power generation body (see magnetic body in fig. 9) including magnetic material, wherein the power generation body comprising a first magnetic layer (or magnetic body) has a plate-like shape including two main surfaces facing each other and the magnetic material is magnetized in an in-plane direction of the two main surfaces (see fig. 9) and a second magnetic layer (or the electromotive body made of material having magnetic property such as Ni or Fe, fig. 9 and [0032]). Ishida et al. discloses a thermoelectric conversion element comprising a power generation body formed of a magnetic network (fig. 4) including a magnetic particle (110) that is dispersed inside the magnetic network and in which a spin Seebeck effect appears by application of a temperature gradient (see fig. 4, also see fig. 9 for the operation of the thermoelectric conversion element using magnetic material). 
Ishida et al. teaches using ferromagnetic material for the magnetic particle (see [0049]). Ishida et al. does not teach using ferromagnetic material such as iron-aluminum-terbium based magnetic alloy material comprising a total of 70 atomic percent or more of three elements of iron, aluminum and terbium.
Yanson et al. teaches an iron-aluminum-terbium based ferromagnetic alloy material comprising a total of 70 atomic percent or more of three elements of iron, aluminum and terbium (or Tb-Fe-Al alloy, see Abstract, Introduction, and 3.1. Tb-Fe-Al system).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the thermoelectric conversion element of Ishida et al. by using the iron-aluminum-terbium based ferromagnetic alloy taught by Yanson et al. for the ferromagnetic material, because Ishida et al. suggests using ferromagnetic material and Yanson et al. teaches such ferromagnetic material would allow a crystal structure to be stabilized, decrease the annealing temperature, and allow the assignment of ferromagnetic properties and their optimization (see Introduction of Yanson et al.). Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Alternatively, claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (WO 2018/105601 having an English equivalence of US 2020/0194651) in view of Yanson et al.
Regarding claims 8-10, Iwasaki et al. discloses a thermoelectric conversion module (fig. 1 and figs. 2A-2C, also see figs. 3-11) comprising a power generation body (2 of fig. 1 or 203 of figs. 2A-2C) of magnetic material having a pipe structure (see fig. 1 and 2B-C) and at least two electrode terminals (204 and 205, figs. 2A-C) disposed at an interval along a pipe axial direction on an outer surface of the power generation body having the pipe structure (see figs. 2A-C), wherein the power generation body having the pipe structure is magnetized in a circumferential direction centered on a pipe axis (see figs. 2B-C, [0046-0061], fig. 5 and [0071]).
Iwasaki et al. does not teach using magnetic material such as iron-aluminum-terbium based magnetic alloy material comprising a total of 70 atomic percent or more of three elements of iron, aluminum and terbium.
Yanson et al. teaches an iron-aluminum-terbium based ferromagnetic alloy material comprising a total of 70 atomic percent or more of three elements of iron, aluminum and terbium (or Tb-Fe-Al alloy, see Abstract, Introduction, and 3.1. Tb-Fe-Al system).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the thermoelectric conversion module of Iwasaki et al. by using the iron-aluminum-terbium based ferromagnetic alloy taught by Yanson et al. for the magnetic material, because Ishida et al. suggests using magnetic material and Yanson et al. teaches such ferromagnetic material would allow a crystal structure to be stabilized, decrease the annealing temperature, and allow the assignment of ferromagnetic properties and their optimization (see Introduction of Yanson et al.). Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726